DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka (JP2014-067793A) in view of Kitajima (JP2011-1231389A). 
	In re claim 1, Otsuka discloses a film capacitor (20 – Figure 1, ¶21) comprising: 
a first film (30 – Figure 1, ¶20) and a second film (40 – Figure 1, ¶20) that are wound or layered in a stacked state (Figure 1);  
5a first electrode part (32 – Figure 1, ¶21) disposed on a first film surface (Figure 1)that is one main surface of the first film (30 – Figure 1), the first electrode part including an aluminum- containing layer (¶21); and 
a second electrode part disposed (41 – Figure 1, ¶22) on a second film surface that is another main surface of the first film or a main surface of the second film (40 – Figure 1) 10facing 
the first film surface has a first non-electrode part (31 – Figure 1, ¶21) on which the first electrode part (32 – Figure 1) is not disposed, the first non-electrode part extending along a longitudinal direction of the first film surface (Figure 1), 15the second film surface has a second non-electrode part (43 – Figure 1, ¶22) on which the second electrode part is not disposed, the second non-electrode part extending along a longitudinal direction of the second film surface (Figure 1).
Otsuka does not disclose a first region having a light transmittance ranging from 30% to 80%, inclusive, is disposed between the first electrode part and the first non- 20electrode part, a width of the first region being less than or equal to 0.5 mm in a width direction perpendicular to the longitudinal direction of the first film surface, and 
a second region having a light transmittance ranging from 30% to 80%, inclusive, is disposed between the second electrode part and the second non- 25electrode part, a width of the second region being less than or equal to 0.5 mm in a width direction perpendicular to the longitudinal direction of the second film surface.
However, Katjima discloses increasing the slope of the rising angle of the deposited oil (18 – Figure 1, ¶45), resulting in a lower amount of deposited oil, in a margin portion (19M – Figure 1, ¶38)  of the film (19 – Figure 1, ¶38) to increase the rising angle (11s – Figure 1, ¶46) of the metal deposition layer (11 – Figure 1, ¶45) of the electrode to secure a margin width of 1-100 µm and, thus, obtain a desired light transmittance in a first or second region (¶26, ¶44) . 
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to adjust the rising angle and amount of deposited oil to create a desired boundary, and thus affecting the light transmittance property, to the receding of the metal deposition layer due to oxidative degradation and to improve the rollability of the film In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In re claim 2, Otsuka discloses a film capacitor (20 – Figure 1, ¶21) comprising: 
a first film (30 – Figure 1, ¶20) and a second film (40 – Figure 1, ¶20) that are wound or layered in a stacked state (Figure 1);  
5a first electrode part (32 – Figure 1, ¶21) disposed on a first film surface (Figure 1)that is one main surface of the first film (30 – Figure 1), the first electrode part including an aluminum- containing layer (¶21); and 
a second electrode part disposed (41 – Figure 1, ¶22) on a second film surface that is another main surface of the first film or a main surface of the second film (40 – Figure 1) 10facing the another main surface of the first film (30 – Figure 1), the second electrode part including an aluminum-containing layer (¶21), wherein: 
the first film surface has a first non-electrode part (31 – Figure 1, ¶21) on which the first electrode part (32 – Figure 1) is not disposed, the first non-electrode part being disposed to split the first electrode part into two parts (left and right 32 – Figure 1) in a width direction perpendicular 15to a longitudinal direction of the first film surface (Figure 1), and extending along the longitudinal direction of the first film surface (Figure 1), 
the second film surface has second non-electrode parts (43 – Figure 1, ¶22) on which the second electrode part is not disposed (Figure 1), the second non-electrode part (left and right 43 – Figure 1) being disposed at each of both end portions in a width direction perpendicular to a 20longitudinal direction of the second film surface (Figure 1), and extending along the longitudinal direction of the second film surface (Figure 1),
Otsuka does not disclose a first region having a light transmittance ranging from 30% to 80%, inclusive, is disposed between the first electrode part and the first non- 20electrode part, a width of the first region being less than or equal to 0.5 mm in a width direction perpendicular to the longitudinal direction of the first film surface, and 

However, Katjima discloses increasing the slope of the rising angle of the deposited oil (18 – Figure 1, ¶45), resulting in a lower amount of deposited oil, in a margin portion (19M – Figure 1, ¶38)  of the film (19 – Figure 1, ¶38) to increase the rising angle (11s – Figure 1, ¶46) of the metal deposition layer (11 – Figure 1, ¶45) of the electrode to secure a margin width of 1-100 µm and, thus, obtain a desired light transmittance in a first or second region (¶26, ¶44) . 
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to adjust the rising angle and amount of deposited oil to create a desired boundary, and thus affecting the light transmittance property, to the receding of the metal deposition layer due to oxidative degradation and to improve the rollability of the film (¶26), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In re claim 3, Otsuka in view of Katjima discloses the film capacitor according to claim 1, as explained above. Otsuka further discloses 5the first non-electrode part (31 – Figure 1) is a continuous region that is not disconnected in the longitudinal direction of the first film surface (30 - Figure 1), and the second non-electrode part (43 – Figure 1) is a continuous region that is not disconnected in the longitudinal direction of the second film surface (40 – Figure 1).
In re claim 4, Otsuka in view of Katjima discloses the film capacitor according to claim 2, as explained above. Otsuka further discloses 5the first non-electrode part (31 – Figure 1) is a continuous region that is not disconnected in the longitudinal direction of the first film surface (30 - Figure 1), and the second non-electrode part (43 – Figure 1) is a continuous region that is not disconnected in the longitudinal direction of the second film surface (40 – Figure 1).



















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN RAMASWAMY/               Primary Examiner, Art Unit 2848